Citation Nr: 1601101	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  12-14 451A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for temporomandibular joint disorder (TMJ), previously addressed as bilateral displacement of the meniscus with early recapture and temporomandibular articulation.  

2.  Entitlement to a disability rating in excess of 10 percent for hypothyroidism.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Patricia Veresink, Counsel


INTRODUCTION

The Veteran served on active duty from May 1989 to April 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a Travel Board hearing in September 2015.  A transcript of that hearing has been associated with the record.  


FINDINGS OF FACT

1.  The Veteran's TMJ first manifested during service and has been present ever since service.  

2.  Prior to promulgation of a decision in the appeal, the Veteran withdrew his appeal with respect to the issue of entitlement to a disability rating in excess of 10 percent for hypothyroidism.


CONCLUSIONS OF LAW

1.  The criteria for service connection for TMJ have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for withdrawal of a substantive appeal by the Veteran as to the issue of entitlement to a disability rating in excess of 10 percent for hypothyroidism have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal - Hypothyroidism

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.202, 20.204(b).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c).  

In June 2012, the Veteran perfected an appeal as to the issue of entitlement to a disability rating in excess of 10 percent for hypothyroidism.  During the September 2015 hearing, the Veteran and her representative indicated that the Veteran no longer wants to pursue the issue regarding hypothyroidism pending before the Department of Veterans Affairs and the Board of Veterans' Appeals.  As such, there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal regarding hypothyroidism, and the issue is dismissed.

Service Connection - TMJ

In this decision, the Board grants entitlement to service connection for TMJ, which constitutes a complete grant of that claim.  Therefore, in view of the fact that the full benefit sought by the Veteran is being granted by this decision, there is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

The Veteran has a current diagnosis of TMJ as noted in the November 2016 statement from a private dentist.  

A July 2008 service treatment record shows a diagnosis of bilateral TMJ with popping and occasional pain.  A July 2009 treatment record, dated within three months after separation from service, showed a complete occlusal adjustment.  

The Veteran submitted a November 2016 statement from a private dentist.  The examiner found that the Veteran has temporomandibular joint disorder, also referred to as TMJ.  He opined that the condition has been an ongoing issue dating back to her military service.  There are notations of suggested treatment as well as notations of occlusal adjustments performed within her military dental chart.  

Based on the evidence of record, the Board finds that the Veteran's current diagnosis of TMJ had its onset during service as noted by the diagnosis of TMJ prior to separation from service.  Therefore service connection for TMJ is warranted.


ORDER

Entitlement to service connection for TMJ is granted.  

Entitlement to a disability rating in excess of 10 percent for hypothyroidism is dismissed.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


